Citation Nr: 1704155	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-12 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In August 2016, the Veteran and his spouse testified at a Board video conference hearing.  A transcript of the hearing is of record.  At the hearing the undersigned granted the Veteran's request for a 60 day extension of time in which to submit additional supportive evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified before the Board in August 2016 that his hearing had worsened since his last VA examination in February 2013.  In this regard, he stated that he is unable to hearing high frequency noises like a fire alarm and that he has to turn his head to the left in certain situations in order to hear.  He also stated he has to be careful not to talk too loud in the presence of others.  While VA outpatient treatment records include a VA audiological consult in June 2014, the consultation report does not contain complete audiological findings to include decibel hearing levels.  In fact, the report states that the findings are not adequate for rating purposes.  

In light of the inadequacy of the June 2014 consultation report and of the Veteran's assertions of worsening hearing acuity since his last VA examination in February 2013, a remand for a contemporaneous audiological examination is necessary.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination to determine the severity of his bilateral hearing loss disability.  The electronic claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  Ensure that the examiner provides all information required for rating purposes.

In addition to objective test results, the examiner should fully describe the functional effects caused by the bilateral hearing loss, in the final report of the evaluation, including specifically the effect of the Veteran's bilateral hearing loss on his ability to communicate and the impact of this on his employability and civilian occupation.  The examiner should address whether, and to what extent, the Veteran's bilateral hearing loss decreases his ability to communicate effectively with other people.  

In addressing the functional effects of the hearing loss on the occupational functioning generally, the examiner should consider the Veteran's employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.

2.  Thereafter, review the record and readjudicate this pending claim.  If the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




